United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.M., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
SYSTEMS, Cherry Point, NC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-872
Issued: April 12, 2012

Case Submitted on the Record

ORDER REMANDING CASE
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

On February 23, 2011 appellant filed a timely appeal from the November 9, 2010
decision of the Office of Workers’ Compensation Programs (OWCP) denying his claim for a
hearing loss in his left ear. OWCP assigned File No. xxxxxx691 to this claim.
The Board, having reviewed this matter, finds that the case is not in posture for decision.
The record reveals that OWCP issued a decision in File No. xxxxxx286 on May 10, 2004
wherein it accepted appellant’s claim for a monaural (left ear) hearing loss, but determined that
appellant was not entitled to compensation as the left ear hearing loss was not significant enough
to be considered ratable. OWCP further determined that the evidence did not establish that
appellant would benefit from hearing aids. In the instant case, by decision dated July 29, 2010, it
denied appellant’s claim as it found that he failed to submit evidence sufficient to establish that
the left ear hearing loss was causally related to the accepted work events.1 OWCP found that the
weight of the medical evidence rested with Dr. Charles B. Beasley, a Board-certified
otolaryngologist and second opinion physician, who opined that appellant’s left ear hearing loss
was either due to a prior surgery or Meniere’s diseases as opposed to noise exposure. It denied
modification of the July 29, 2010 decision on November 9, 2010.

1

On April 1, 2010 appellant, then a 57-year-old metals inspector, filed an occupational disease claim alleging that
he developed a hearing loss in his left ear as a result of working around jet engines and pneumatic tools.

Cases should be combined when correct adjudication of the issues depends on frequent
cross reference between the files. OWCP procedures provide for the doubling of a claim when a
new injury case is reported for an employee who previously filed an injury claim for a similar
condition for the same part of the body and also where two or more separate injuries (not
recurrences) have occurred on the same date.2 As it has accepted a left ear hearing loss under
File No. xxxxxx286 but has denied a left ear hearing loss in the instant claim, for a full and fair
adjudication of appellant’s claims pertaining to injuries or illness involving hearing loss the files
should be doubled. On remand, OWCP shall combine the instant claim, File No. xxxxxx691 and
File No. xxxxxx286. Following this and such other development as deemed necessary, OWCP
shall issue a de novo decision on appellant’s claim for compensation for a left ear hearing loss.
IT IS HEREBY ORDERED THAT the November 9, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: April 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).

2

